DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 The information disclosure statements filed 11/17/2021 and 6/9/2020 have been considered by the Examiner.
Claim Objections
In claim 10, line 4, the word “lighy” should be changed to “light”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dakin et al (2013/0083389) in view of Cooper et al (2013/0241761) and JP 4054388 B2 (no inventor named).
With respect to claim 1, Dakin et al disclose: a system [ taught by figure 1 ], comprising: a transceiver configured to: generate light; and receive reflected light, the transceiver [ defined by the elements on PIC (100) ] comprising a pulse shaper configured to pulse shape the generated light; a collimating lens optically coupled to the transceiver [ taught by lens (118) ] and arranged to receive the pulse-shaped light; and transmit a collimated light [ figure 1 shows the lens (118) transmitting light from source (102) and receiving light to be relayed to detector (114) ]; a wedge prism configured to direct the collimated light in a direction based on a position of the wedge prism.
a wedge prism configured to direct the collimated light in a direction based on a position of the wedge prism.
Figure 3 and figure 4A of Cooper et al teach that it was known at the time of the present application to have used wedge prisms (324, 402, and 404) to scan light beams to and from a transmitter (303) and receiver (307) in a LIDAR system.
It would have been obvious to have applied this scanning system to Dakin et al when seeking to scan a volume of interest.
Dakin et al secondly does not disclose a pulse shaper for the generated light wherein the system receives pulse shaped light.
Figure 2 of JP 4054388 B2 (no inventor named) teaches that it was known to use pulsed system to measure displacement wherein the emitter (56) and detector (60) form a transceiver integrated on a common substrate. Page 13 of the translation states “…The sensor output characteristic control means includes all configurations capable of controlling the shape of the sensor output with respect to the distance between the SEL and the external reflection means, and includes the first and second embodiments (see FIGS. 2 to 4). In addition to the applied sensor output characteristic control means, for example, the sensor output is changed from a pulse shape to a sine wave shape by slightly tilting the reflection surface of the external reflection means from a state perpendicular to the main axis of the outgoing beam of the SEL. Means for making it also included. The light intensity detection means uses the hybrid type light receiving element 60 in each embodiment, but includes a phototransistor, a charge coupled device (CCD), and the like. Further, such light intensity detection means may be integrated into the SEL by either a hybrid or monolithic method…”
Because paragraph [0047] of Dakin et al teaches that their use of an integrated circuit can be applied to other measurements that laser Doppler velocimetry (LDV) it would have been obvious to have modified their system to use pulse waveforms such as disclosed by JP 4054388 B2 (no inventor named).

Claim 7 would have been obvious in that the scanning field of view would have depended on the type of objects being detected. 
With respect to claim 8, Dakin et al disclose: A method [ taught by the method of operation of the device of figure 1 ] comprising: generate, by a transceiver, light; and receive, by the transceiver, reflected light [ taught by the operation of the elements of the PIC (100) ]
pulse shaping, by a pulse shaper, the generated light; receive, by a collimating lens, the pulse-shaped light; and transmit, by the collimating lens, a collimated light [ figure 1 shows the lens (118) transmitting light from source (102) and receiving light to be relayed to detector (114) ]; direct, by a wedge prism, the collimated light in a direction based on a position of the
wedge prism.
Dakin et al firstly does not disclose the limitation reciting “…direct, by a wedge prism, the collimated light in a direction based on a position of the
wedge prism.”
 Figure 3 and figure 4A of Cooper et al teach that it was known at the time of the present application to have used wedge prisms (324, 402, and 404) to scan light beams to and from a transmitter (303) and receiver (307) in a LIDAR system.
It would have been obvious to have applied this scanning system to Dakin et al when seeking to scan a volume of interest.
Dakin et al secondly does not disclose a pulse shaping the generated light wherein the system receives pulse shaped light.
Figure 2 of JP 4054388 B2 (no inventor named) teaches that it was known to use pulsed system to measure displacement wherein the emitter (56) and detector (60) form a transceiver integrated on a common substrate. Page 13 of the translation states “…The sensor output characteristic control means includes all configurations capable of controlling the shape of the sensor output with respect to the distance between the SEL and the external reflection means, and includes the first and second embodiments (see FIGS. 2 to 4). In addition to the applied sensor output characteristic control means, for example, the sensor output is changed from a pulse shape to a sine wave shape by slightly tilting the reflection surface of the external reflection means from a state perpendicular to the main axis of the outgoing beam of the SEL. Means for making it also included. The light intensity detection means uses the hybrid type light receiving element 60 in each embodiment, but includes a phototransistor, a charge coupled device (CCD), and the like. Further, such light intensity detection means may be integrated into the SEL by either a hybrid or monolithic method…”
Because paragraph [0047] of Dakin et al teaches that their use of an integrated circuit can be applied to other measurements that laser Doppler velocimetry (LDV) it would have been obvious to have modified their system to use pulse waveforms such as disclosed by JP 4054388 B2 (no inventor named).
Claim 10 would have been obvious because the relative positions of the two prisms determines scanning direction, thus first, second, third to N positions being a function of first to N scanning directions.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dakin et al (2013/0083389) in view of Cooper et al (2013/0241761) and JP 4054388 B2 (no inventor named), as applied to claim 8 above, and further in view of Zhu (9,751,555).
Zhu teaches that it was well known for a LIDAR receiver to include means (11) to
determine time of flight when making a range determination, thus rendering claim 9 obvious.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dakin et al (2013/0083389) in view of Cooper et al (2013/0241761) and JP 4054388 B2 (no inventor named), as applied to claim 8 above, and further in view of Akerlund (2003/0012248).
Claim 12 would have been obvious in that the scanning field of view would have depended on the type of objects being detected.
.
Claim 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dakin et al (2013/0083389) in view of Cooper et al (2013/0241761) and JP 4054388 B2 (no inventor named), as applied to claim 2 above, and further in view of Mikkelson et al (8,503,046).
Claim 3 would have been obvious because figure 1 of Mikkelson et al teaches that it was known to use motors (40 and 46) to drive prisms in a light scanning system.
Claim 4 would have been obvious because the relative positions of the two prisms determines scanning direction, thus first, second, third to N positions being a function of first to N scanning directions.
Claim 5 is taught by figure 6 of Mikkelson et al.
Claim 6 would have been obvious because a servomotor is a common type of motor for driving an element in a rotational direction.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,215,846 or claims 1-12 of U.S. Patent No. 10,712,433. Although the claims at issue are not identical, they are not patentably distinct from each other because with respect to claims 1-12 of the present application claims 1-20 of U.S. Patent No. 10,215,846 or claims 1-12 of U.S. Patent No. 10,712,433 teach:
A system, comprising: a transceiver configured to: generate light; and receive reflected light, the transceiver comprising a pulse shaper configured to pulse shape the generated light; a collimating lens optically coupled to the transceiver and arranged to receive the pulse-shaped light; and transmit a collimated light; a wedge prism configured to direct the collimated light in a direction based on a position of the wedge prism.
This subject matter is taught by claim 1 of U.S. Patent No. 10,215,846 or claim 1 of U.S. Patent No. 10,712,433.
The system of claim 1, further comprising a second rotatable wedge prism coupled to the first rotatable wedge prism, the second rotatable wedge prism arranged to direct the collimated light based on the second rotatable wedge prism being in a second position.
This subject matter is taught by claim 2 of U.S. Patent No. 10,215,846 or claim 2 of U.S. Patent No. 10,712,433.
The system of claim 2, further comprising: a first motor coupled to the first rotatable wedge prism, the first motor configured to rotate the first rotatable wedge prism to a third position; and a second motor coupled to the second rotatable wedge prism, the second motor configured to rotate the second rotatable wedge prism to a fourth position.
This subject matter is taught by claim 3 of U.S. Patent No. 10,215,846 or claim 3 of U.S. Patent No. 10,712,433.
The system of claim 3, wherein the first and second rotatable wedge prisms are further
configured to direct the collimated laser beam to a second direction based on the first rotatable wedge prism being in the third position and the second rotatable wedge prism being in the fourth position.
This subject matter is taught by claim 4 of U.S. Patent No. 10,215,846 or claim 4 of U.S. Patent No. 10,712,433.
The system of claim 3, further comprising a controller coupled to the first and second motors, the controller configured to receive motor control instructions and control operation of the first and second motors in accordance with the motor control instructions.
This subject matter is taught by claim 5 of U.S. Patent No. 10,215,846 or claim 5 of U.S. Patent No. 10,712,433.
The system of claim 3, wherein the first and second motors are servomotors.
This subject matter is taught by claim 6 of U.S. Patent No. 10,215,846 or claim 6 of U.S. Patent No. 10,712,433.
The system of claim 1, wherein the wedge prism is further adapted to direct the collimated light in a direction of the collimated light plus or minus thirty degrees.
This subject matter is taught by claim 9 of U.S. Patent No. 10,215,846 or claim 7 of U.S. Patent No. 10,712,433.
A method comprising: generate, by a transceiver, light; and receive, by the transceiver, reflected light pulse shaping, by a pulse shaper, the generated light; receive, by a collimating lens, the pulse-shaped light; and transmit, by the collimating lens, a collimated light; direct, by a wedge prism, the collimated light in a direction based on a position of the wedge prism.
This subject matter is taught by claim 10 of U.S. Patent No. 10,215,846 or claim 8 of U.S. Patent No. 10,712,433.
The method of claim 8, further comprising identifying a distance to a first object based on an amount of time between the transmitting the light and the receiving the first reflected light.
This subject matter is taught by claim 11 of U.S. Patent No. 10,215,846 or claim 9 of U.S. Patent No. 10,712,433.
The method of claim 8, further comprising: rotating the first wedge prism into a third position and the second wedge prism into a fourth position; and refracting, by the first wedge prism and the second wedge prism, the light in a third direction.
This subject matter is taught by claim 12 of U.S. Patent No. 10,215,846 or claim 10 of U.S. Patent No. 10,712,433.
The method of claim 8, further comprising: reflecting, by a cone mirror, the laser beam in a third direction.
This subject matter is taught by claim 14 of U.S. Patent No. 10,215,846 or claim 11 of U.S. Patent No. 10,712,433.
The method of claim 11, wherein the third direction is at a right angle plus or minus thirty degrees from the first direction.
This subject matter is taught by claim 15 of U.S. Patent No. 10,215,846 or claim 12 of U.S. Patent No. 10,712,433.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645